Title: Will of Deacon John Adams, with Comments by His Son John, 8 January 1760; 10 July 1761; 29 April 1774
From: Adams, Deacon John,Adams, John
To: 


     
      
       Braintree and Boston, 8 January 1760 – 29 April 1774
      
     
     In the Name of God Amen. The Eighth day of January in the year of our Lord one Thousand Seven hundred and Sixty, and in the thirty third year of his Majestys Reign King George the Second &c. I John Adams of Braintree in the County of Suffolk in the Province of the Massachusetts Bay in New England Gentleman, being in Health of Body and of Perfect mind and Memory thanks be given to God therefor. Calling to mind the Mortality of my Body and knowing that it is appointed for man once to dye, Do make and ordain this my last Will and Testament, That is to Say, Principally and first of all I Give and Recommend my soul into the Hands of God that gave it, hopeing thro’ the Merits, death and Passion of my saviour Jesus Christ, to have full and free pardon and forgiveness of all my Sins and to Enherit Eternal life. My Body I Commit to the Earth to be decently buried at the discretion of my Executors hereafter named Believing that at the General Resurrection I shall Receive the same again by the Mighty power of God. And as for such worldly Estate where with it hath pleased God to bless me in this Life, I Give, devise and dispose of the same in the following manner and form. That is to Say, First I Will that all those Debts which I owe in right or Conscience to any Person or persons whatsoever shall be well and truly paid in Convenient time after my decease by my Executors hereafter named. Item I Give to Susannah my well beloved Wife to be enjoyed and Improved by her during her natural life one third of my Real Estate. The third part of my Real Estate is to be understood as including not only what I shall be possessed of at my decease but also such as I have made over to any of my Sons by deeds of gift. Also I Give to my wife one third part of my personal Estate to her and her heirs and assigns. Item I have given my Son John Adams a Libberal Education also I have given my Son John Adams by deed of gift one half of the house that Doctr. Elisha Savel lives in that I bought of Mr. John and Richard Billing with half the Barn and half the land belonging to the said House which I Confirm to him and his heirs and Assigns forever to which I add the other half of the above said House and Barn and land thereto belonging the whole Containing about ten Acres be it more or less also the Priviledge of drawing Water out of my Well, and I also give to my Son John Adams and his heirs &c. twelve acres part orchard and part Pasture land, adjoyning to Mr. John Curtis’s land. Also about Eight Acres of Fresh Meadow adjoyning to Benjamin Vesey’s land and the Town Common. Also two small wood Lotts that I bought of Brother Owen one Esteemed Six Acres and the other four. All which I give to him and his heirs and Assigns forever. Item I Give and Bequeath to my Son Peter Boylston Adams and to his heirs and Assigns forever the house I live in with the Barn and other buildings and all the Lands of the Remainder of my homestead Containing about thirty five Acres. Also I Give to my Son Peter Boylston Adams and his heirs and assigns four Acres of Salt Marsh two at Rock Island and two at the farms. Also a Quarter part of the Seventh Lott in the Six hundred acres so Called lying in partnership with Brother Ebenezer Adams. Also the half of about ten Acres lying in partnership with Mr. Samuel Bass, also a Share of Cedar Swamp in the Middle Swamp lying in partnership with Brother Ebenezer Adams. Item I Give and Bequeath to my Son Elihu Adams and his heirs and assigns forever my farm in the South Precinct in Braintree Joyning upon Lieut. Joseph Whites Land Easterly, North on Mr. Ruggles land and South on Noah Whitcombs land and West on the River against Lieutenant Joshua Haywards Land. Also I Give to my Son Elihu and his heirs and assigns forever my Salt Meadow in Milton at Penny fery so Called Containing two Acres and a half he paying ten pounds Lawfull Money to my Executors in one year after my decease. Further my Will is that after my Wife hath had her third part of my personal Estate the other two thirds be improved to pay debts if any be, otherwise to be Equally divided between my three sons. Lastly I do hereby Constitute make and ordain my two sons John Adams and Peter Boylston Adams Executors of this my last Will and Testament. And I do hereby utterly disallow, Revoke and Disanull all and every other and former Testament, Will, Legacies, Bequests and Executors by me in any wise before this time Named, Willed and bequeathed, Ratifying And Confirming this and no other to be my last Will and Testament. In Witness where of I have hereunto set my hand and Seal the day and year above written.
     
      John Adams and a Seal
      Signed, sealed, published, pronounced and declared by the said John Adams to be his last Will and Testament in Presence of us the Subscribers— Joseph Field, Elijah Belcher, Ebenezer Adams Junr.
     
      
     Suffolk ss By the Honble. Thomas Hutchinson Esqr. Judge of Probate &c.
     The afore written Will being presented for Probate by the Executors therein named Joseph Feild, Elijah Belcher and Ebenezer Adams Junr. made Oath that they saw John Adams the Subscriber to this Instrument sign the same and also heard him Publish and declare it to be his last Will and Testament and that when he so did he was of sound disposing Mind and Memory according to these Deponents best discerning, and that they set to their hands as Witnesses thereof in the said Testators presence.
     
      Boston July 10–1761.
      T Hutchinson
      Copy Examd.Per Jno. Cotton Register
     
     
     
      John Adams’ Comments on Cover of Will
      
     
     This Testator married Susanna Boylstone, a Daughter of Peter Boylstone, of Brooklyne, who was a son of Thomas Boylstone, of the same Town a Physician, and Brother of Dr. Zabdiel Boylston, the first Practiser of Inoculation for the Small Pox.
     This Match produced John, the Writer of this Memorandum, Peter Boylstone, and Elihu.
     This Testator had a good Education, tho not at Colledge, and was a very capable and usefull Man. In his Early Life he was an Officer in a Company of Militia—afterwards a Deacon of the Church, and a select Man of the Town, almost all the Business of the Town being managed by him in that Department for 20 Years together.—A Man of Strict Piety and great Integrity: much esteemed and beloved, wherever he was known, which was not far, his Sphere of Life being not extensive.
     
     Boston April 29. 1774. This is a Copy of my Fathers Will. He lived in an House between the Episcopal Church and the Foot of Penns Hill, in Braintree. This House in His Will is given to my Brother Peter Boylston Adams, and of him was purchased by me, a few Months agone.
     
      John Adams
     
     
      
       What Fortune had he pray? His own:
       And better got, than Bestia’s from the Throne.
      
     
    